Title: From George Washington to Thomas Pinckney, 22 May 1796
From: Washington, George
To: Pinckney, Thomas


        (Private)
       
        
          Dear Sir
          Philadelphia 22d May 1796
        
        To my letters of the 20th of February and 5th of March, I beg leave to refer you for the disclosure of my sentiments on the subjects then mentioned to you.
        Very soon afterwards, a long, and animated discussion in the House of Representatives relative to the Treaty of Amity, Commerce & Navigation with Great Britain, took place; and continued—in one shape or another—until the last of April; suspending, in a manner, all other business; and agitating the public mind in a higher degree than it has been at any period since the Revolution. And nothing, I believe, but the torrent of Petitions, and remonstrances which were pouring in from all the Eastern and middle States, and were beginning to come pretty strongly from that of Virginia, requiring the necessary provisions for carrying the Treaty into effect, would have produced a decision (51 to 48) in favor of the appropriation.
        But as the debates (which I presume will be sent to you from the Department of State) will give you a view of this business, more in detail than I am able to do, I shall refer you to them. The enclosed Speech, however, made by Mr Aimes at the close of the discussion, I send you; because, in the opinion of most that heard it delivered, or have read it since, his reasoning is unanswerable.
        
        The doubtful issue of the dispute, added to the real difficulty in finding a character to supply your place, at the Court of London, has occasioned a longer delay than may have been convenient or agreeable to you. But as Mr King of the Senate (who it seems had resolved to quit his Seat at that board) has accepted the appointment, and will embark as soon as matters can be arranged, you will soon be relieved.
        In my letter of the 20th of Feby, I expressed, in pretty strong terms, my sensibility on acct of the situation of the Marquis De la Fayette. This is increased by the visible distress of his Son, who is now with me, & grieving for the unhappy fate of his parents. This circumstance, giving a poignancy to my own feelings, on this occasion, has induced me to go a step further than I did on the letter above mentioned; as you will perceive by the enclosed Address (copy of which is also transmitted for your information) to the Emperor of Germany: to be forwarded by you in such a manner, and under such auspices as, in your judgment, shall be deemed best: or to arrest it, if from the evidence before you (derived from former attempts) it shall appear clear, that it would be of no avail to send it.
        Before I close this letter, permit me to request the favor of you to embrace some favorable occasion, to thank Lord Grenville, in my behalf, for his politeness in causing a special permit to be sent to Liverpool for the shipment of two sacks of the field Peas, and the like quantity of Winter Vetches, which I had requested our Consul at that place to send me, for Seed; but which it seems could not be done without an Order from government. A circumstance which did not occur to me, or I certainly should not have given it the trouble of issuing one, for such a trifle. With very great esteem & regard I am—Dear Sir Your obedt Servant
        
          Go: Washington
        
      